Case 1:09-cr-01015-JGK Document 424 Filed 10/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE ISMAEL VENTURA,

Movant, 18-cv-9179 (JGK)
09-cr-1015 (JGK)
- against -
ORDER
UNITED STATES OF AMERICA,

Respondent.

 

JOHN G. KOELTL, District Judge:

The Movant, Jose Ismael Ventura, has filed a Motion to
Amend his Motion pursuant to 28 U.S.C. § 2255. The original
Motion pursuant to Section 2255 is fully briefed and is awaiting
decision. The Motion to Amend is granted without prejudice to
any arguments or responses that the Respondent may raise to the
amendment whether procedural or substantive, including any claim
that the Motion or the underlying claims are untimely.

The Respondent should respond to the amendment by October

30, 2020. The Movant may reply by November 30, 2020.

SO ORDERED.

    

fo y
Dated: New York, New York ; : Ms ’
October 7, 2020 7x L- (Cotte

i
\ “/ John G. Koeltl
United States District Judge

 

 

 
